Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments

Examiner is issuing a non-final action because she determined Tseng is more appropriately used as a 102 reference because the cells of Tseng are the same type of cells which can be harvested from amniotic fluid.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4,123, 137, 139 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-6,77,79,129-130,132 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 20140147511)

Tseng teaches that fresh amnion tissue/fetal support tissue (Paragraph 5) which contains amnion cells can be lyophilized after breaking up the tissue without first culturing the cells (Paragraphs 3 and 4).  Since the lyophilization process can be carried out on fresh tissue, cryopreservation and/or cryopreservation solutions are not required (Paragraphs 3, 4 and 52).  Paragraph 94 of Tseng states that blood is removed from the fetal support tissue.  This can be accomplished by rinsing the tissue with buffers which can remove blood and other substances as well (Paragraph 97).  The amniotic tissue contains the same cells which can be harvested from amniotic fluid.  Examiner is taking official notice that it is well known in the art that amnion tissue contains stem cells “the adherent cells”.   as in instant Claims 1,5,6.  Paragraphs 18-19 state that fetal support powder disclosed here may be in a pharmaceutically acceptable carrier and administered to individuals as in instant Claims 77,79.  Tseng teaches that the material can be derived from a human animal (Paragraph 82) as in instant Claim 129, Tseng further teaches that such a product can include hyaluronic acid (Paragraph 18) as in instant Claims 130.  Tseng further teaches that such lyophilized powder can be successfully sterilized (Paragraph 134) as in instant Claims 132.
	The reference anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1,3-4,7,123,131,133,136-138 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140147511) in view of Bollini “The Regenerative Role of the Fetal and Adult Stem Cell Secretome” and VEGF sheet

Tseng and Bollini apply as above.  Tseng does not expressly mention that a protein fraction is included.  However, Bollini mentions that mesenchymal stem cells derived from amnion/placental tissue routinely release proteins (abstract).  These viable cells, before the lyophilization process, are still able to release proteins.  Therefore, it would be obvious for there to be a protein fraction present along with the cells during the lyophilization process.  Before the lyophilization process after the viable cells are harvested and collected, the cells are able to produce cytokines and chemokines such as IL-8, IL-6,TGF-beta, tumor necrosis factor receptor I (TNFRI), VEGF, and EGF (Page 306).  VEGF is approximately 27kDa which is under 600kDa; the VEGF sheet is used to prove an inherent property of VEGF.  The cells and some of the proteins they produce would be lyophilized together as in instant Claim 3, 123, 138-139
Tseng teaches 
The tissue from which the cells are isolated from can be washed in saline, PBS, Hartmann’s solution, TRIS, HEPPES buffered saline, EBSS, HBSS, Tyrode’s salt, Grey’s balanced salt solution, DMEM, EMEM, GMEM, RPMI, or any combination (Paragraph 96).  This washing process would substantially remove all of the blood.  However, it would also be capable of removing urea, electrolytes, amino acids, peptides with two amino acids that were also present with the blood as in instant Claims 4,123, Tseng further teaches that such a product can include hyaluronic acid (Paragraph 18) as in instant Claims 131.  Tseng further teaches that such lyophilized powder can be successfully sterilized (Paragraph 134) as in instant Claims 133.
as in instant Claims 3,123, 136-137
Bollini
Bollini teaches that amnion mesenchymal stem cells are c-kit positive (Page 306) as in instant Claim 7

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,16,121 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140147511) in view of Yee (US 20080227208) and Mattsson “Graft failure after Allogenic Hematopoietic Cell Transplantation” Biology of Blood and Marrow Transplantation 14: 165-170 (2008)

Tseng applies above.  As mentioned above, the rinsing of the amnion support tissue would be capable of removing blood cells which contain hemoglobin so that the amount of hemoglobin would be less than 10µg/mg.  Tseng does not teach how it can as in instant Claims 16, 121

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1,3,125,127 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140147511) in view of Bollini “The Regenerative Role of the Fetal and Adult Stem Cell Secretome” and Mattsson “Graft failure after Allogenic Hematopoietic Cell Transplantation” Biology of Blood and Marrow Transplantation 14: 165-170 (2008)

Tseng and Bollini applies as above.  As mentioned above, the rinsing of the amnion support tissue would be capable of removing blood cells which contain hemoglobin so that the amount of hemoglobin would be less than 10µg/mg.  Tseng does not teach how it can be confirmed that blood is no longer present in its therapeutic composition.  However, at the time of applicants’ filing, detecting hemoglobin/blood using an ELIZA was known as taught by (Yee, Paragraph 3).  An artisan would have as in instant Claims 125,127

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1, 20,122 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140147511) in view of Zawada et al. “Quantitative Determination of urea concentrations in cell culture medium” Biochem Cell Biol.  2009, June; 87(3): 541-544.

	Tseng applies as above.  As discussed above, Tseng washes amniotic material which would remove substances such as urea, resulting in an amount of urea less than about 100 µg/mg. Tseng does not teach assaying for the presence of urea.  However, at the time of applicants’ filing, testing for urea to ensure a population of cells with low levels of urea would have been obvious as taught by Zawada.  An artisan would have been motivated to have detected the presence of urea because urea is a major nitrogenous end product of protein metabolism in mammals and it can interfere with the growth and survival of cells/tissue.  Therefore, an artisan would have been motivated to ensure that low levels of urea were present in order to prevent problems with cell growth in the future.  Detecting the precise levels of urea can be accomplished by using the as in instant Claims 20,122.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,3, 124,128 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140147511) in view of Bollini “The Regenerative Role of the Fetal and Adult Stem Cell Secretome” and Zawada et al. “Quantitative Determination of urea concentrations in cell culture medium” Biochem Cell Biol.  2009, June; 87(3): 541-544.


	Tsend and Bollini apply as above.  As discussed above, Tseng washes amniotic material which would remove substances such as urea, resulting in an amount of urea less than about 100 µg/mg. Tseng does not teach assaying for the presence of urea.  However, at the time of applicants’ filing, testing for urea to ensure a population of cells with low levels of urea would have been obvious as taught by Zawada.  An artisan would have been motivated to have detected the presence of urea because urea is a major nitrogenous end product of protein metabolism in mammals and it can interfere with the growth and survival of cells/tissue.  Therefore, an artisan would have been motivated to ensure that low levels of urea were present in order to prevent problems as in instant Claims 124,128

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,3,123,136,137 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20140147511) in view of Bollini “The Regenerative Role of the Fetal and Adult Stem Cell Secretome” and  Cowman “The content and size of hyaluronan in biological fluids and tissues” Frontiers in Immunology, 2 June 2015

Tseng and Bollini apply as above.  Tseng teaches that hyaluronic acid may be included.  However, Tseng does not provide information on the molecular mass of hydronic acid.  At the time of applicants’ invention, it was known that when hyaluron/hyaluronic acid is commonly synthesized, the molecular weight is between 1,000 to 8,000 kDa as taught by Cowman (Abstract).  Since the presence of hydronic acid is allowed in the invention of Tseng, it would have been obvious for the product to comprise hyaluronic acid (a protein) having a molecular weight greater than about 600kDa as well as in instant Claims 136-137




Conclusion 

All claims stand rejected.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632